 1 MCGUIREWOODS LLP                                       TRYK LAW, PC
   Jamie D. Wells (SBN 290827)                            Benjamin P. Tryk
 2 jwells@mcguirewoods.com                                ben@tryklaw.com
   Anthony Q. Le (SBN 300660)                             7050 N. Fresno St., #210
 3 ale@mcguirewoods.com                                   Fresno, CA 93720
   Two Embarcadero Center
 4 Suite 1300                                             DAVIS & NORRIS, LLP
   San Francisco, CA 94111                                Wesley W. Barnett
 5 Telephone: 415.844.9944                                wbarnett@davisnorris.com
   Facsimile: 415.844.9922                                Dargan Ware
 6                                                        dware@davisnorris.com
   K. Issac deVyver (admitted pro hac vice)               2154 Highland Avenue South
 7 kdevyver@mcguirewoods.com                              Birmingham, AL 35205
   Benjamin J. Sitter (SBN 273394)
 8 bsitter@mcguirewoods.com                               Attorneys for Plaintiffs

 9 Tower Two-Sixty
   260 Forbes Avenue
10 Suite 1800
   Pittsburgh, PA 15222
11 Telephone: 412.667.6000
   Facsimile: 412.667.6050
12
   Attorneys for Defendant
13 Santander Consumer USA Inc.

14
                                 UNITED STATES DISTRICT COURT
15
               EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
16

17
   VICKI BLAKELY, STEVEN LAWSON,                        CASE NO. 2:18-cv-01647-WBS-EFB
18 CHRISTY MITCHELL, LESLIE
   WILLIAMS, JAMES ROLLAND,                             CLASS ACTION
19 JAYNELLIS SALINAS, KATHLEEN
   JONES, ANNIE BLUITT, SAMUEL                          STIPULATED PROTECTIVE ORDER
20 CARTER, & KEVIN GREIF, on, behalf, of,
   themselves, and, all, others, similarly, situated,
21                                                      Complaint Filed: June 6, 2018
                 Plaintiff,                             Answer Filed: November 18, 2019
22
          vs.
23                                                      Hon. William B. Shubb
   SANTANDER CONSUMER USA INC.,                         Hon. Edmund F. Brennan
24
                 Defendant.
25

26

27

28

                                                            CASE NO. 2:18-cv-01647-WBS-EFB
                                    STIPULATED PROTECTIVE ORDER
 1          This litigation is currently in discovery, and it appears that such discovery will involve the

 2 disclosure of personal, confidential, trade secret, proprietary, technical, business, and/or financial

 3 information (hereinafter referred to collectively as “confidential information” or “confidential

 4 material”). Accordingly, it appearing that all of the parties consent to entry of this Stipulated

 5 Protective Order, and for good cause, it is further ORDERED AS FOLLOWS:

 6          1.      All confidential information in this case shall be used solely for the purpose of this

 7 litigation and for no other purpose. In no event shall any person receiving confidential information

 8 use it for commercial or competitive purposes, make any public disclosure of the contents thereof,

 9 or use it in any other litigation, other than in conjunction with prosecuting or defending this

10 litigation, provided, however, that nothing in this Stipulated Protective Order will affect the

11 admissibility in other litigations or judicial proceedings of anything produced in the present matter.

12 Rather, the admissibility of such things in other litigations and judicial proceedings shall be

13 determined by the arbitrator or judge presiding over those proceedings.

14          2.      If any answer given or document produced in response to any discovery in this case

15 contains any confidential information, the responding party may mark such information or

16 document as “CONFIDENTIAL.” Any information or document so marked shall not be disclosed

17 to any person except as may be permitted by this Order. The designation of any information as

18 “CONFIDENTIAL” shall be made in good faith.

19          3.      This Stipulated Protective Order shall not abrogate or diminish any contractual,

20 statutory, or other legal obligation or right of any party or person with respect to confidential

21 information.

22          4.      The aforesaid designation as to documents shall be made by placing a rubber stamp

23 impression, label, or other mark of the word “CONFIDENTIAL” on each page of the document

24 which the designating party wishes to designate as confidential. All documents so designated shall

25 be labeled prior to the transmission of a physical copy thereof to the receiving party. Any and all

26 medical records received by virtue of responses to subpoena or by production requests supplied by

27 either party shall be assumed confidential.              No designation of medical records as

28 “CONFIDENTIAL” is necessary for purposes of this order.

                                                   1             CASE NO. 2:18-cv-01647-WBS-EFB
                                      STIPULATED PROTECTIVE ORDER
 1           5.      Oral or transcribed testimony may be designated by any party or third party as

 2 “CONFIDENTIAL” either by an oral statement on the record during the deposition, or by providing

 3 written notice to all other parties and the court reporter within thirty (30) days following the

 4 deposition, hearing, or other proceeding. The following procedures shall apply:

 5                a. Unless designated earlier as “CONFIDENTIAL” (whether through written notice or

 6                   an oral statement on the record during the deposition, hearing, or other procedure),

 7                   all transcripts in this action shall be treated as “CONFIDENTIAL” in their entirety

 8                   until thirty (30) days following receipt of the final transcript, which period may be

 9                   extended by agreement of the parties.

10                b. If within that thirty (30) day period a party or non-party designates the transcript or

11                   portions of the transcript “CONFIDENTIAL” by providing written notice to the

12                   other parties and the court reporter, then that designation shall control.

13                c. Upon being informed that certain portions of a deposition, hearing, or other

14                   proceeding are to be designated as “CONFIDENTIAL,” all parties shall immediately

15                   cause each copy of the transcript in its possession, custody, or control to be

16                   appropriately marked and limit disclosure of that transcript in accordance with this

17                   Order.

18                d. The use of material produced and marked as “CONFIDENTIAL” only as an exhibit

19                   in a deposition, hearing, or other proceeding shall in no way affect that material’s

20                   designation.

21           6.      Subject to the provisions below, information and documents designated as

22 “CONFIDENTIAL” shall be disclosed only to the Court, the parties, their attorneys, witnesses or

23 potential witnesses, and persons assisting counsel. As used herein, the term “parties” includes the

24 parties’ officers, directors, and employees in a management capacity. As used herein, the phrase

25 “persons assisting counsel” shall mean clerks, paralegals and secretaries in the regular employ of

26 the parties’ counsel, as well as any expert, and persons assisting any expert, whose technical advice

27 is being or will be used in connection with this litigation, either in preparation for trial or in the trial

28 itself.

                                                     2             CASE NO. 2:18-cv-01647-WBS-EFB
                                        STIPULATED PROTECTIVE ORDER
 1          7.      If any party or attorney for any party in this litigation desires to give, show, make

 2 available, or communicate any information or document designated “CONFIDENTIAL” to any

 3 person, other than the Court, or a party, such as to a person assisting counsel or to any witness,

 4 potential witness, and/or expert witness, the attorney or party shall first give a copy of this

 5 Stipulated Protective Order to such person who shall read this Stipulated Protective Order, be fully

 6 familiar with its provisions, and execute a written affirmation agreeing to its terms. If the third party

 7 refuses to execute a written affirmation, the confidential information shall not be disclosed to the third

 8 party.

 9          8.      Inadvertent production of any document or material without a designation of

10 “CONFIDENTIAL” will not be deemed to waive a party’s claim as to its confidential nature or

11 estop the party from so designating the particular document or material as confidential at a later

12 date. Disclosure of such document or material by any party prior to such designation, however,

13 shall not be deemed in violation of the provisions of this Order. “CONFIDENTIAL” documents

14 produced by any party or nonparty through discovery in this suit prior to the entry of this Order by

15 the Court shall be subject to the provisions of this Order to the same extent as if this Order had

16 already been entered by the Court, unless the Court directs otherwise.

17          9.      The Stipulated Protective Order shall not, in itself, be construed to waive any

18 applicable privilege, work-product protection, or other protection or to affect the ability of a party

19 to seek relief for an inadvertent disclosure of material protected by privilege, work-product

20 protection, or other protection.

21          10.     With respect to any information or document, or portion thereof, which has been

22 designated “CONFIDENTIAL,” any party may at any time serve a written notice of objection to

23 such designation. Counsel shall attempt to resolve the dispute informally. If no agreement can be

24 reached, counsel may move the Court for an Order denying confidential treatment to the documents

25 or information in question. If such a motion is filed, the documents and/or information shall be

26 kept confidential pending a ruling on the motion. The party asserting confidentiality has the burden

27 to prove that the documents and/or information deserve such treatment.

28          11.     Subject to the requirements of Local Rule 141 governing requests to seal documents,

                                                    3             CASE NO. 2:18-cv-01647-WBS-EFB
                                       STIPULATED PROTECTIVE ORDER
 1 any information or document that has been designated “CONFIDENTIAL” that is filed with the

 2 Court, or any pleadings, motions, or other papers that disclose any such information, shall be kept

 3 confidential by the Court and all parties. Within five (5) days of the filing of any confidential

 4 document under seal, the party filing the sealed document shall file a redacted copy of the sealed

 5 document. The redactions shall be narrowly tailored to protect only the information that is

 6 confidential or was deemed confidential.

 7          Without written permission from the designating party or a court order secured after

 8 appropriate notice to all interested persons, a party may not file in the public record in this action

 9 any confidential material. Confidential material may only be filed under seal pursuant to a court

10 order authorizing the sealing of the specific confidential material at issue. However, the designation

11 of material as confidential, without more, is insufficient to obtain a sealing order. Any party that

12 seeks to file confidential material under seal must comply with Local Rule 141, which governs

13 motions for a sealing order. As provided in Local Rule 141, a sealing order will issue only upon a

14 request establishing that the confidential material at issue is privileged, protectable as a trade secret,

15 or otherwise entitled to protection under the law. Further, the briefing on the motion for a sealing

16 order shall address U.S. Supreme Court and Ninth Circuit standards for whether the material may

17 be filed under seal. Regardless of which party files the motion for a sealing order, the party that

18 designated the material as confidential shall file a brief addressing those standards, and shall have

19 the burden of establishing that the confidential material should be filed but not made publicly

20 available.

21          12.     After the termination of this action, the restrictions on communications and

22 disclosures provided for herein shall continue to be binding upon the parties and upon all of the

23 persons to whom documents, answers to interrogatories, deposition transcripts, or other items of

24 discovery designated as “CONFIDENTIAL” or material contained herein have been communicated

25 or disclosed pursuant to the provisions of this Stipulated Protective Order or any other order of the

26 Court. Further, at the conclusion of all litigation and litigation initiated by Plaintiffs’ counsel

27 against Defendant Santander Consumer USA, Inc. on behalf of clients previously identified, or

28 three years after the completion of this litigation, whichever is later, all documents designated as

                                                    4             CASE NO. 2:18-cv-01647-WBS-EFB
                                       STIPULATED PROTECTIVE ORDER
 1 “CONFIDENTIAL,” including all copies which may have been disclosed to expert witnesses, shall

 2 be returned to the party producing it or destroyed.

 3           13.    This Stipulated Protective Order is intended to provide a mechanism for the handling

 4 of confidential documents and information. It is not intended by the parties to act as a waiver of

 5 the right to object to any disclosure of information or production of any documents they deem

 6 confidential on any grounds they may deem appropriate, including, without limitation,

 7 confidentiality, relevance, or privilege. Further, the provisions of this Stipulated Protective Order

 8 shall not affect the admissibility of evidence at the litigation hearing or any preliminary evidentiary

 9 proceeding, except as directed by a separate order entered for good cause shown.

10           14.    Nothing in this Stipulated Protective Order shall preclude any of the parties from

11 otherwise seeking a modification of this Stipulated Protective Order.

12
             Done this 7th day of January, 2020.
13

14           AGREED TO BY:
15

16 Dated: January 7, 2020                    Respectfully submitted,
17
                                             MCGUIREWOODS LLP
18

19                                           By: /s/ Anthony Q. Le
20                                               Anthony Q. Le

21                                                 Attorneys for Defendant
                                                   Santander Consumer USA, Inc.
22

23 /////

24
     /////
25
     /////
26
     /////
27
     /////
28

                                                   5             CASE NO. 2:18-cv-01647-WBS-EFB
                                      STIPULATED PROTECTIVE ORDER
 1 Dated: January 7, 2020            Respectfully submitted,

 2                                   DAVIS & NORRIS, LLP
 3

 4                                   By: /s/ Wesley W. Barnett
                                         Wesley W. Barnett
 5

 6                                       Attorneys for Plaintiffs

 7
     IT IS SO ORDERED.
 8

 9
     Dated: January 16, 2020.             ___________________________________
10                                        U.S. MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             6             CASE NO. 2:18-cv-01647-WBS-EFB
                                STIPULATED PROTECTIVE ORDER
